Citation Nr: 0517788	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  03-11 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 






INTRODUCTION

The veteran had active service from January 1961 to February 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In March 2004, the Board remanded the 
claim for additional development.  


FINDING OF FACT

The veteran's does not have COPD as a result of his active 
military service. 


CONCLUSION OF LAW

COPD was not incurred or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran maintains that he has COPD due to his exposure to 
asbestos during service.  

The veteran's service records include his discharge (DD Form 
214) which indicates that his military occupation specialty 
was "AMS 7210" with the related civilian occupation listed 
as "sheet metal worker apprentice (A/C MFG)."  The 
veteran's service records show that he primarily served with 
a Light Photo Squadron on both land and sea assignments.  

The veteran's service medical records show occasional 
treatments for complaints such as a cough or a cold, with 
impressions that included viral URI (upper respiratory 
infection).  His separation examination report, dated in 
February 1965, shows that his lungs and chest were clinically 
evaluated as normal, and that a chest X-ray was negative.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, 
regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).

The Board finds that, despite the indications of asbestosis 
(discussed below) the preponderance of the evidence is 
against the claim that the veteran has asbestosis, and that 
he has any other respiratory condition as a result of his 
service.  

Given the issue on appeal, the Board will first examine the 
evidence as to whether or not the veteran has asbestosis, 
followed by an examination of the evidence as to whether he 
has any respiratory disorders (other than asbestosis) as a 
result of his service.  

The only evidence indicating that the veteran has abestosis 
is a letter from Mirle R. Girish, M.D., dated in December 
2003.  This letter shows that Dr. Girish states that the 
veteran has "COPD/asbestosis," and that, "He also has a 
history of asbestos exposure which could have contributed to 
his underlying symptom of dyspnea."  

The evidence indicating that the veteran does not have 
asbestosis consists of the following (noted together with the 
diagnoses that the reports contain): a July 2004 VA 
examination report (COPD), a May 2000 report from James F. 
Wood, M.D., (COPD with emphysema), reports from the Johnson 
City Medical Center (JCMC), dated between 1998 and 2001 
(noting obstructive lung disease, and emphysema); reports 
from First Choice Health Care, P.C. (First Choice), dated 
between 1997 and 1998 (COPD).  

The Board finds that the sheer weight of this evidence shows 
that the veteran does not have asbestosis.  Of particular 
note, the only competent opinion to the effect that the 
veteran has asbestosis is Dr. Girish's December 2003 letter.  
In this regard, it appears that Dr. Girish was a member of 
the JCMC staff up until at least October 2001, however, none 
of the JCMC records show that the veteran was found to have 
asbestosis.  To this extent, Dr. Girish's December 2003 
letter is not corroborated by her own records.  In addition, 
all of the other medical evidence (i.e., evidence from four 
different physicians) shows that the veteran has respiratory 
disorders other then asbestosis.  Accordingly, the Board 
finds that the veteran does not have asbestosis.  

The remaining issue is whether the veteran's COPD was caused 
by exposure to asbestos during his service.  This issue is 
complicated by the fact that the veteran's medical history 
includes a history of smoking.  See e.g., July 2004 VA 
examination report (noting a 60 pack/year history); October 
2001 JCMC report ("hemoptysis in the setting of smoking"); 
February 1998 JCMC pulmonary function test (noting a 30 
pack/year history, smoking 1 PPD (pack per day) for over 30 
years, that he quit smoking eight weeks ago, and that he had 
a 15-year history of dust and fume exposure); reports 
(apparently from First Choice) dated in July 1992 (noting 
that he smokes two packs per day), and May 1993 (noting that 
the veteran smokes a pack of cigarettes per day, and that 
"He needs to stop his cigarette smoking"); 1988 employment 
examination (apparently performed in conjunction with the 
veteran's employment with VA, and noting "smokes two packs a 
day") 

The Board finds that the claim must be denied.  The veteran 
is not shown to have a chronic respiratory disorder during 
service.  In addition, although the veteran was treated for 
respiratory symptoms as early as 1993, the first postservice 
evidence of a diagnosis of a respiratory disorder is found in 
First Choice reports dated in 1997.  This is approximately 32 
years after separation from service.  To the extent it may be 
argued that the veteran incurred a respiratory condition 
during service, this lengthy period without treatment is 
evidence there has not been a continuity of symptomatology 
and weighs heavily against the claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  With regard to the claim 
based on asbestos exposure, as previously stated, the veteran 
is not shown to have asbestosis.  In addition, the claims 
file contains a VA examination report, dated in July 2004, 
which shows that the examiner stated that there is no 
evidence that the veteran had significant exposure to 
asbestosis during his time on active duty, even though he did 
serve aboard a ship that was known to have asbestosis 
wrapping about the pipes.  The examiner noted that the 
veteran had extensive occupational exposure to fumes, 
particularly from carpet installation, and that he had also 
worked in a paint department, neither of which involved any 
exposure to asbestosis.  The examiner concluded that the 
veteran's COPD was due to tobacco abuse, and possibly 
minimally to environmental exposures.  The Board finds that 
this report is highly probative evidence that the veteran's 
COPD is not due to his service, and that the preponderance of 
the evidence is against the claim.  In reaching this 
decision, the Board has considered Dr. Girish's December 2003 
letter, however, her opinion is not shown to have been based 
on a review of the claims file, is not accompanied by a 
rational explanation, does not discuss the veteran's long 
history of heavy smoking or postservice exposure to fumes and 
dust, and as previously noted, it is not supported by JCMC 
treatment reports.  The Board therefore finds that the 
preponderance of the evidence is against the claim that the 
veteran has COPD that is related to his service, and the 
claim is denied.

The Board has considered the veteran's written testimony 
submitted in support of his arguments that he COPD that 
should be service connected.  His statements are not 
competent evidence of a diagnosis, nor are they competent 
evidence of a nexus between the claimed condition and his 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  Accordingly, the veteran's claim 
for service connection for COPD must be denied.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107 (West 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran a VCAA notice letter in 
December 2001, prior to the decision on appeal.  The VCAA 
notification letter informed him of the type of information 
and evidence necessary to support his claim.  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC), and a supplemental statement of the case (SSOC), 
he was provided with specific information as to why this 
particular claim was being denied, and of the evidence that 
was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letter informed the veteran of his and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA.  See 38 U.S.C.A. § 5107(a) (West 
2002); 38 C.F.R. § 3.159(c)(1-3) (2004).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letter contained a specific 
request for the veteran to provide additional evidence in 
support of his claim.  He was asked to identify all relevant 
treatment and to complete authorizations (VA Forms 21-4138 
and/or 21-4142) for all evidence that he desired VA to 
attempt to obtain.  In addition, he was supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) by way of the SOC 
and the SSOC.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Apr. 14, 2005).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records, and the veteran has 
been afforded a VA examination, the report of which includes 
an etiological opinion.  In this regard, in March 2004 the 
Board remanded the claim, and, in part, directed the RO to 
obtain all treatment records for the veteran from Pulmonary 
Associates of East Tennessee, and Johnson City Medical 
Center, for the period from 1988 to the present.  In June 
2004, the RO sent the veteran a letter and requested that he 
provide details of all relevant treatment from these 
facilities, as well as authorizations for release of records 
(VA Form 21-4142) for each health care provider he 
identified.  However, there is no record of a response, and 
the Board finds that the RO has substantially complied with 
its Remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where Board's remand instructions were 
substantially complied with).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Service connection for COPD is denied.


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


